On November 12,1993, the Defendant was sentenced to Montana State Prison for a period of ten (10) years, for the crime of COUNT I, Assault, a Felony. It is further ordered that the defendant be sentenced to Cascade County Detention Center for a period of six (6) months, for the crime of COUNT II, Criminal Mischief, a Misdemeanor. It is further ordered that the defendant be sentenced to Cascade Counfy Detention Center for a period of six (6) months, for the crime of COUNT III, Criminal Trespass, a Misdemeanor. The sentences given for Count II and Count III are to run concurrent with Count I. The defendant is given credit for time already served in the Cascade County Detention Center, a total of 212 days. If the defendant makes parole he must abide by the conditions as set out in the November 12,1993 Judgment.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
*30The Sentence Review Board wishes to thank Robert Meyers for representing himself in this matter.